DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because claim 11 is directed towards a computer program product comprising a computer readable storage medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non‐statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356‐57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both nonstatutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non‐transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “nontransitory” to the claim. Cf. Animals ‐ Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non‐human” to a claim covering a multi‐cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non‐transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Besides amending the claim by adding the terms “non‐transitory” preceding the terms “computer readable medium,” Examiner urges that a rejection under § 101 can also be avoided by either amending the claimed terms to: “computer usable memory,” “computer usable storage memory,” “computer readable memory,” “computer readable device,” “computer recordable memory,” “computer recordable device,” (i.e. any variations thereof, where “media” or “medium” is replaced by “device” or “memory”) or adding “wherein the media excludes signals”. Note, the term “transient” does not suffice, as transient is taken to mean, “that which is capable of being touched and/or perceived,” and therefore includes signals (e.g. sound).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20210289197 A1) in view of Sole Rojals (US 20140198855 A1).

Regarding claim 1, Ko teaches a method of decoding a video, the method comprising: 
determining a reference pixel line of a current block (As shown in FIG. 5, when the size of the current block is W×H and samples of a single reference line adjacent to the current block are used for intra prediction [0088]); 
determining an intra prediction mode of the current block ([0379] The decoder derives an intra-prediction mode of a current block (S2601).); and 
deriving a prediction sample of the current block based on the intra prediction mode and a reference pixel included in the reference pixel line ([0381] The decoder generates a prediction sample of the current block by using the reference sample on the basis of the intra-prediction mode (S2603). [0144] In Equation 1, refIdx may be an index indicating which reference sample line is to be used for intra-prediction. In addition, a prediction sample may be derived by Equation 2), 
wherein the prediction sample is determined based on a prediction angle of the intra prediction mode and an inverse- angle variable derived based on the prediction angle ([0143] In an embodiment, the encoder/decoder may generate a prediction sample on the basis of an intra-prediction angle [0143]; invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). [0142]), 
Ko does not teach the following limitation, however, in an analogous art, Sole Rojals teaches wherein when the prediction angle has a predefined value, the inverse-angle variable is set as a default value ([0134] For instance, in some examples, the angles above a certain threshold may be clipped. In some examples, the corresponding inverse angles may also be clipped. As one example, the intraPredAngles are defined in HEVC as [0, 2, 5, 9, 13, 17, 21, 26, 32]. The angle can also be the negative of these values. The corresponding inverse angle is defined as 32*256/angle and can take the values of [0, 4096, 1638, 910, 630, 482, 390, 315, 256])..
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Ko. One would be motivated as such to improve the video quality. (Sole Rojals: [0113])

Regarding claim 2, Ko in view of Sole Rojals teaches the method of claim 1. Ko teaches wherein reference pixels included in the reference pixel line are arranged in a 1D array based on the inverse-angle variable (the encoder/decoder may generate a reference sample array on the basis of invAngle [0142]).

Regarding claim 3, Ko in view of Sole Rojals teaches the method of claim 1.Sole Rojals teaches wherein whether the inverse-angle variable will be updated or not is determined based on whether a value of the prediction angle is the predefined value or is in a predefined range ([0136] In one example, the angles are clipped to the range [-32, 32], and consequently, the inverse angles are limited to be 256 minimum (except for the case in which the prediction is vertical/horizontal and the inverse angle is 0). ). The same motivation used to combine Ko in view of Sole Rojals in claim 1 is applicable.

Regarding claim 4, Ko in view of Sole Rojals teaches the method of claim 3.Sole Rojals teaches wherein the inverse-angle variable keeps the default value when it is determined not to update the inverse-angle variable ([0136] In one example, the angles are clipped to the range [-32, 32], and consequently, the inverse angles are limited to be 256 minimum (except for the case in which the prediction is vertical/horizontal and the inverse angle is 0).). The same motivation used to combine Ko in view of Sole Rojals in claim 1 is applicable.

Regarding claim 5, Ko in view of Sole Rojals teaches the method of claim 1. Sole Rojals teaches wherein the default value is 0 ([0136] In one example, the angles are clipped to the range [-32, 32], and consequently, the inverse angles are limited to be 256 minimum (except for the case in which the prediction is vertical/horizontal and the inverse angle is 0).).

Regarding claim 6, Ko teaches a method of encoding a video, the method comprising: 
determining a reference pixel line of a current block (As shown in FIG. 5, when the size of the current block is W×H and samples of a single reference line adjacent to the current block are used for intra prediction [0088]);
determining an intra prediction mode of the current block ([0379] The decoder derives an intra-prediction mode of a current block (S2601).); and 
deriving a prediction sample of the current block based on the intra prediction mode and a reference pixel included in the reference pixel line ([0381] The decoder generates a prediction sample of the current block by using the reference sample on the basis of the intra-prediction mode (S2603). [0144] In Equation 1, refIdx may be an index indicating which reference sample line is to be used for intra-prediction. In addition, a prediction sample may be derived by Equation 2),
wherein the prediction sample is determined based on a prediction angle of the intra prediction mode and an inverse- angle variable derived based on the prediction angle ([0143] In an embodiment, the encoder/decoder may generate a prediction sample on the basis of an intra-prediction angle [0143]; invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). [0142]), 
Ko does not teach the following limitation, however, in an analogous art, Sole Rojals teaches wherein when the prediction angle has a predefined value, the inverse-angle variable is set as a default value ([0134] For instance, in some examples, the angles above a certain threshold may be clipped. In some examples, the corresponding inverse angles may also be clipped. As one example, the intraPredAngles are defined in HEVC as [0, 2, 5, 9, 13, 17, 21, 26, 32]. The angle can also be the negative of these values. The corresponding inverse angle is defined as 32*256/angle and can take the values of [0, 4096, 1638, 910, 630, 482, 390, 315, 256])..
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Ko. One would be motivated as such to improve the video quality. (Sole Rojals: [0113])

Regarding claim 7, Ko in view of Sole Rojals teaches the method of claim 6. Ko teaches wherein reference pixels included in the reference pixel line are arranged in a 1D array based on the inverse-angle variable (the encoder/decoder may generate a reference sample array on the basis of invAngle [0142]).

Ko in view of Sole Rojals teaches the method of claim 6. Sole Rojals teaches wherein whether the inverse-angle variable will be updated or not is determined based on whether a value of the prediction angle is the predefined value or is in a predefined range  ([0136] In one example, the angles are clipped to the range [-32, 32], and consequently, the inverse angles are limited to be 256 minimum (except for the case in which the prediction is vertical/horizontal and the inverse angle is 0). ). The same motivation used to combine Ko in view of Sole Rojals in claim 6 is applicable.

Regarding claim 9, Ko in view of Sole Rojals teaches the method of claim 8. Sole Rojals teaches wherein the inverse-angle variable keeps the default value when it is determined not to update the inverse-angle variable  ([0136] In one example, the angles are clipped to the range [-32, 32], and consequently, the inverse angles are limited to be 256 minimum (except for the case in which the prediction is vertical/horizontal and the inverse angle is 0). ). The same motivation used to combine Ko in view of Sole Rojals in claim 6 is applicable.

Regarding claim 10, Ko in view of Sole Rojals teaches the method of claim 6. Sole Rojals teaches wherein the default value is 0  ([0136] In one example, the angles are clipped to the range [-32, 32], and consequently, the inverse angles are limited to be 256 minimum (except for the case in which the prediction is vertical/horizontal and the inverse angle is 0). ). The same motivation used to combine Ko in view of Sole Rojals in claim 6 is applicable.

Regarding claim 11, Ko teaches a computer readable recoding medium storing a bitstream encoded by an image encoding method ([0393] Some embodiments may also be implemented in the form of a recording medium including computer-executable instructions such as a program module that is executed by a computer.), comprising: 
determining a reference pixel line of a current block  (As shown in FIG. 5, when the size of the current block is W×H and samples of a single reference line adjacent to the current block are used for intra prediction [0088]);
determining an intra prediction mode of the current block ([0379] The decoder derives an intra-prediction mode of a current block (S2601).); and 
deriving a prediction sample of the current block based on the intra prediction mode and a reference pixel included in the reference pixel line ([0381] The decoder generates a prediction sample of the current block by using the reference sample on the basis of the intra-prediction mode (S2603). [0144] In Equation 1, refIdx may be an index indicating which reference sample line is to be used for intra-prediction. In addition, a prediction sample may be derived by Equation 2),
wherein the prediction sample is determined based on a prediction angle of the intra prediction mode and an inverse- angle variable derived based on the prediction angle, ([0143] In an embodiment, the encoder/decoder may generate a prediction sample on the basis of an intra-prediction angle [0143]; invAngle, which is an inverse angle parameter, may be derived on the basis of the prediction angle. More specifically, invAngle may be derived by Round(256*32/intraPredAngle). [0142]),  
Ko does not teach the following limitation, however, in an analogous art, Sole Rojals teaches wherein when the prediction angle has a predefined value, the inverse-angle variable is set as a default value ([0134] For instance, in some examples, the angles above a certain threshold may be clipped. In some examples, the corresponding inverse angles may also be clipped. As one example, the intraPredAngles are defined in HEVC as [0, 2, 5, 9, 13, 17, 21, 26, 32]. The angle can also be the negative of these values. The corresponding inverse angle is defined as 32*256/angle and can take the values of [0, 4096, 1638, 910, 630, 482, 390, 315, 256])..
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lee and apply them to Ko. One would be motivated as such to improve the video quality. (Sole Rojals: [0113])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486